DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments, Election/Restrictions, and Status of the Claims
2.	This action is in response to papers filed 27 October 2021 in which claims 43-44 were amended, claims were canceled, and new claims 51-62 were added.  All of the amendments have been thoroughly reviewed and entered.  
3.	While Applicant has elected Group II without traverse in the reply filed on 27 October 2021, Applicant has cancelled all non-elected claims.  The requirement for restriction is therefore withdrawn in view of the amendments. 
4.	Claims 43-62 are under prosecution.
Drawings
5.	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by:
I.	The appropriate fee set forth in 37 CFR 1.17(h);
II.	 One set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web; and, unless already present, 
III.	An amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
6.	A statement from Applicant that there is no intention to have color drawings will result in acceptance of the drawings; otherwise, the conditions set forth above must be met in order for the color drawings to be accepted.
Information Disclosure Statement
7.	The Information Disclosure Statement filed 28 October 2021 is acknowledged and has been considered.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
8.	The use of trade names or marks used in commerce (including but not necessarily limited to Tween-20 and Cy3), has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
	Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 43-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 43 (upon which claims 44-62 depend) is indefinite in each of the following:
I.	The recitation “the detection probe” in the third line of (c), which lacks antecedent basis in the previous recitation of “a first detection probe.”
	II.	The recitation “the detection probe” in the second line of (g), which lacks antecedent basis in the previous recitation of “a second detection probe.”
	III.	 The recitation of “steps” (g)-(j),” which lacks antecedent basis because there is no previous recitation of any “steps.” 
B.	Claim 44 (upon which claims 45-46 depend) is indefinite in the recitation “the detection probe,” which lacks antecedent basis in the previous recitations of “a first detection probe” and “a second detection probe” in claim 43 and the recitation “each detection probe” in claim 44.
C. 	Claim 46 is indefinite in the recitation “the detection probes,” which lacks antecedent basis in the previous recitations of “a first detection probe” and “a second detection probe” in claim 43 and the recitation “each detection probe” in claim 44.
D.	Claim 51 (upon which claims 52-62 depend) is indefinite in the recitation of “steps” (b), (c), (g), and (k), which lacks antecedent basis because there is no previous recitation of any “steps.”
E.	Claim 57 (upon which claim 56 depends) is indefinite in the plural recitation “the first detection probes,” which lacks antecedent basis in the previous singular recitation of “a first detection probe.”
F.	Claim 58 is indefinite in the multiple recitations “which comprise,” as the phrase renders the claim unclear as to whether or not all of the species require the claimed limitations; e.g., it is unclear if “all of the detection probes which comprise” means all of the detection probes have a recognition sequence, or if the phrase merely refers to a subset of probes that have a recognition sequence.
G. Claim 59 is indefinite in each of the following:
I.	The recitation of “step” (g), which lacks antecedent basis because there is no previous recitation of any “steps.”
	II.	The recitations “the first displacer toehold overhang,” “the first common region,” “the second displacer toehold overhang,” and “the second common region,” each of which lacks antecedent basis.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (U.S. Patent Application Publication No. US 2014/0342354 A1, published 20 November 2014) and Dunaway et al (U.S. Patent Application Publication No. US 2018/0142286 A1, published 24 May 2018) as evidenced by, or further in combination with, Fire et al (U.S. Patent No. 5,648,245, issued 15 July 1997).
	Regarding claim 43, Evans et al teach methods of detecting nucleic acids (Abstract) comprising the use of padlock probes (paragraph 0095), which are circularized upon hybridization to the target molecule (i.e., sample polynucleotide; paragraphs 0124-0125).  The padlock probes comprise barcode sequences (paragraph 0048), and the circularized padlock probe is amplified by rolling circle amplification (paragraph 0163), which produces multiple complimentary copies of the probe sequences (including the barcode sequences).  Evans et al further teach the barcode sequence is assigned such that it identifies the target; i.e., that a probe has a barcode that is unique for a single target (e.g., a particular chromosome; paragraph 0117)).  Evens et al also teach the hybridization of probes to the barcode sequences, wherein the probes comprise reporters, in the form of fluorophores (paragraph 0143).  Because the probe hybridize to the barcodes, they are complementary to the barcodes.   Evans et al also teach the methods have the added advantage of allowing determination of the presence or absence of genetic alterations (Abstract).  Thus, Evans et al teach the known techniques discussed above.
	While Evans et al teach the probe (i.e., oligonucleotide) contains more than one (i.e., one or more) barcode (paragraph 0065) and combinations of sequences (paragraph 0115), Evans et al do not teach the claimed stepwise detection of the signal code sequence.
	However, Dunaway et al teach methods of detecting (e.g., sequencing) target nucleic acid molecules, wherein the probes utilized have barcode domains that identify the target nucleic acid because the barcodes are indicative of the target binding domain (paragraph 0004).  Dunaway et al further teach a first probe having a reporter (i.e., detectable label) is hybridized to the first attachment position of a barcode domain (e.g., Figure 1) and detected, followed by removal of the first probe and hybridization of a second probe having a label to a second position of a barcode domain and detection, thereof, followed by repetition of the steps with at least a third probe having a label that is detected, thereby detecting the target nucleic acid, and which has the added advantage of identifying the target binding domain (paragraph 0052).  Thus, Dunaway et al teach the know techniques discussed above. 
	With respect to the formation of forming multiple copies of the barcode sequence,
the rolling circle amplification of Evans et al is that of Fire et al, which is incorporated by reference in Evans (paragraph 0163).  Fire et al show the formation of multiple copies of the entire padlock probe (which would include the barcode sequences) upon rolling circle amplification (Figures 1A-B and column 3, lines 30-55). 
	Alternatively, Fire et al teach rolling circle amplification has the added advantage of allowing use of any template nucleic acid with a suitable primer (Figures 1A-B and column 3, lines 30-55).  Thus, Fire et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Evans et al and Dunaway et al, as evidenced by, or alternatively in further combination with, Fire et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of:
A.	Allowing determination of the presence or absence of genetic alterations as explicitly taught by Evans et al (Abstract);
B. 	Identifying the target binding domain as explicitly taught by Dunaway (paragraph 0052); and, alternatively the further added advantage of: 
C.	Allowing use of any template nucleic acid with a suitable primer as explicitly taught by Fire et al (Figures 1A-B and column 3, lines 30-55).   
In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited references could have been combined with predictable results because the known techniques of the cited references predictably result in techniques useful for detecting nucleic acids.
	Regarding claim 44, the method of claim 43 is discussed above.  Dunaway et al teach the detection probe comprises a primary nucleic acid having a first domain that hybridizes to the barcode and also a second domain that binds a secondary nucleic acid molecule (paragraph 0005), wherein the secondary molecule comprises a domain that binds to a reporter, in the form of detectable label (paragraph 0026).  Because the secondary molecule binds the primary molecule in a domain not bound to the target, the second domain (which is the claimed binding site) is in an overhang that does not bind the rolling circle product (see also Figures 7-8).
 	Regarding claim 45, the method of claim 44 is discussed above.  Dunaway et al teach the labels are fluorophores (i.e., fluorescent dyes) and the signal is a unique fluorophore sequence (i.e., color sequence; paragraph 0362).



14.	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Evans (U.S. Patent Application Publication No. US 2014/0342354 A1, published 20 November 2014) and Dunaway et al (U.S. Patent Application Publication No. US 2018/0142286 A1, published 24 May 2018) as evidenced by, or further in combination with, Fire et al (U.S. Patent No. 5,648,245, issued 15 July 1997) as applied to claim 44 above, and further in view of Schwartz et al (U.S. Patent Application Publication No. US 2013/0344508 A1, published 26 December 2013).
	Regarding claim 46, the method of claim 44 is discussed above in Section 13.
Dunaway et al teach the sequential (paragraph 0036) decoding of the barcode to obtain the signal code sequence (paragraph 0033-0034), and that the detection probe comprises a primary nucleic acid having a first domain that hybridizes to the barcode and also a second domain that binds a secondary nucleic acid molecule (paragraph 0005), wherein the secondary molecule comprises a domain (i.e., the claimed recognition sequence) that binds to a reporter, in the form of detectable label (paragraph 0026).  
	While Dunaway et al teach sets of detection probes (paragraph 0147), neither Evans et al, Dunaway et al, nor Fire et al teach the same recognition sequence in the detection probes (i.e., universal barcode sequences).
	However, Schwartz et al teach methods utilizing universal barcode oligonucleotides, which have the added advantage of allowing use of other sequences to enable detection (paragraph 0297).  Thus, Schwartz et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Schwartz et al with Evans et al and Dunaway et al, as evidenced by, or alternatively in further combination with, Fire et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing use of other sequences to enable detection as explicitly taught by Schwartz et al (paragraph 0297), which analogous to the secondary/tertiary complexes of Dunaway et al (paragraph 0026).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited references could have been combined with predictable results because the known techniques of the cited references predictably result in techniques useful for detecting nucleic acids.
15.	Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (U.S. Patent Application Publication No. US 2014/0342354 A1, published 20 November 2014) and Dunaway et al (U.S. Patent Application Publication No. US 2018/0142286 A1, published 24 May 2018) as evidenced by, or further in combination with, Fire et al (U.S. Patent No. 5,648,245, issued 15 July 1997) as applied to claim 43 above, and further in view of Willis et al (U.S. Patent No. 7,700,323 B2, issued 20 April 2010).
	Regarding claims 47-48, the method of claim 43 is discussed above in Section 13.
	While Evans et al teach detection of multiple different target molecules (paragraph 0075), and while Dunaway et al teach the signals are unique fluorophore sequences (i.e., color sequences; paragraph 0362), neither Evans et al, Dunaway et al, nor Fire et al teach the each different target has a different signal and is detected using a different barcode (i.e., claim 47).
	However, Willis et al teach methods utilizing padlock probes having barcodes (e.g., Figure 2A), wherein teach padlock (i.e., precircle) probe has a different barcode (column 17, lines 1-20), and that each probe is to a different target of interest (i.e., claim 47; column 18, lines 10-20).  Because each barcode is different, a different set of detection probes is required (i.e., claim 48).   Willis et al also teach each barcode is a unique identifier with a unique binding (e.g., capture) sequence, which provides the added advantage of minimizing cross-hybridization (column 20, lines 35-55).  Thus, Willis et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Willis et al with Evans et al and Dunaway et al, as evidenced by, or alternatively in further combination with, Fire et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of minimizing cross-hybridization as explicitly taught by Schwartz et al (column 20, lines 35-55), which thereby minimizing cross-hybridization of the detection probes taught by Dunaway et al as discussed above.  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited references could have been combined with predictable results because the known techniques of the cited references predictably result in techniques useful for detecting nucleic acids.
16.	Claims 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (U.S. Patent Application Publication No. US 2014/0342354 A1, published 20 November 2014) and Dunaway et al (U.S. Patent Application Publication No. US 2018/0142286 A1, published 24 May 2018) as evidenced by, or further in combination with, Fire et al (U.S. Patent No. 5,648,245, issued 15 July 1997) as applied to claim 43 above, and further in view of Bernitz et al (U.S. Patent Application Publication No. US 2012/0270214 A1, published 25 October 2012).
Regarding claims 49-50, the method of claim 43 is discussed above in Section 13.
	Neither Evans et al, Dunaway et al, nor Fire et al teach in situ detection.
	However, Bernitz et al teach methods utilizing padlock probes that are detected in situ (i.e., claim 49; Abstract), including directly in tissue (i.e. claim 50), which provides the added advantage of aiding diagnosis via visualization of transcription variation directly in cells (paragraph 0008).  Thus, Bernitz et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Bernitz et al with Evans et al and Dunaway et al, as evidenced by, or alternatively in further combination with, Fire et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of aiding diagnosis via visualization of transcription variation directly in cells as explicitly taught by Bernitz et al (paragraph 0008).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited references could have been combined with predictable results because the known techniques of the cited references predictably result in techniques useful for detecting nucleic acids.
Conclusion
17.	No claim is allowed
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634